DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2022 has been entered.

Claim Objections
Claims 1-4 and 6-12 as amended are presently under consideration, with new claim 21 added for consideration, claim 5 cancelled and claims 13-20 remain withdrawn as filed in applicant’s response dated 19 May 2022.
Applicant’s amendments to the claims filed with applicant’s response dated 19 May 2022 have overcome the prior art grounds of rejection of record, but upon performing updated search and consideration of the newly amended claims, new prior art was discovered and a new grounds of rejection is set forth below.
Applicant’s amendments to the claims filed with applicant’s response dated 19 May 2022 have overcome the rejections under 35 U.S.C. 112(a) and 112(b) for claims 5 and 6, but the rejections under 35 U.S.C. 112(a) and 112(b) for claims 9-12 are maintained.
Applicant’s arguments where applicable to the present ground of rejection are addressed below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numeral “350” in Fig. 3D is not in the description of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 9 limitation “where the first or second flexible substrate includes a plurality of pattern frames arranged along the longitudinal direction, and the first set of electrodes, the second set of electrodes, and the array of thermoelectric elements are arranged within the respective pattern frames” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 9 recites the limitations ”wherein the first or second flexible substrate includes a plurality of pattern frames arranged along the longitudinal direction, and the first set of electrodes, the second set of electrodes, and the array of thermoelectric elements are arranged within the respective pattern frames” but it’s not clear that that applicant’s instant specification, drawings, and originally filed claims have sufficient written description for “wherein the first or second flexible substrate includes the first set of electrodes, the second set of electrodes, and the array of thermoelectric elements are arranged within the respective pattern frames” in a finished thermoelectric device. Applicant’s originally figures illustrate a flexible substrate (Figs. 1A-1G, substrate 110; Figs. 2A-2B, web of material 2) and illustrate frames (Figs. 2A-2B, frames 202a-c, 202l, 202m, 202r) arranged along a longitudinal direction but do not illustrate “the first or second flexible substrate includes the first set of electrodes, the second set of electrodes, and the array of thermoelectric elements are arranged within the respective pattern frames”. The originally filed figures do not appear to illustrate what applicant means by this arrangement, and the relevant portion of the specification (Pages 5-7 referring to Figs. 2A-2B) does not provide further support or description of the claimed structure. This portion of the specification references the frames as photoresist pattern frames that can be a portion of photoresist pattern 132 on the first side 102 of the substrate or a portion of the photoresist pattern 134 on the second side 104 of the substrate in Fig. 1A but the photoresist patterns 132, 134 are used for patterning electrodes 120’ and holes in substrate 110 and are later removed in Fig. 1D (Specification Page 4, Lines 20-25) and are thus not in the final device.  Furthermore, the presently claimed invention of claim 1 is directed to the thermoelectric device embodiment of Figs. 3A-3E where the recited portions of the specification directed to the pattern frames are for manufacturing a different embodiment, that of Figs. 1A-1G. Furthermore, claim 1 recites where the first set of electrodes is on the first flexible substrate and the second set of electrodes is on the second flexible substrate. Applicant does not appear to have support for an embodiment where “the first or second flexible substrate includes a plurality of pattern frames arranged along the longitudinal direction, and the first set of electrodes, the second set of electrodes, … are arranged within the respective pattern frames” given that only one set of electrodes is on either substrate.
As such, claim 9 is rejected as failing to comply with the written description requirement as the above recited subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10-12 are also rejected as lacking sufficient written description by depending from claim 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitations ”wherein the first or second flexible substrate includes a plurality of pattern frames arranged along the longitudinal direction, and the first set of electrodes, the second set of electrodes, and the array of thermoelectric elements are arranged within the respective pattern frames” but claim 1 from which claim 9 depends recites “where the first set of electrodes is on the first flexible substrate and the second set of electrodes is on the second flexible substrate”. It’s not clear what structure this limitation is meant to encompass as the recitation “where the first set of electrodes is on the first flexible substrate and the second set of electrodes is on the second flexible substrate” would appear to necessarily exclude a structure where “the first or second flexible substrate includes a plurality of pattern frames arranged along the longitudinal direction, and the first set of electrodes, the second set of electrodes, … are arranged within the respective pattern frames” as the first and second sets of electrodes are on different substrates and it’s unclear how they can then be arranged in frames on the same substrate. As such, the scope of claim 9 cannot be determined and is rendered indefinite.
Claims 10-12 are also rejected as indefinite by depending from indefinite claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2008/0308140), and further in view of Kohtani et al (WO 2016/175147A1, reference made to US 2018/0130938 as equivalent English translation).

Regarding claim 1 Nakamura discloses a thermoelectric device comprising: 
a first flexible substrate and a second flexible substrate laminated with the first flexible substrate each flexible substrate extending along a longitudinal direction (Nakamura, [0092], [0032] Fig. 6 see: flexible resin substrate 13-1 and flexible resin substrate 13-2 laminated with each other with thermoelectric semiconductor elements 12 therebetween); 
a first set of electrodes on the first flexible substrate (Nakamura, [0092], Fig. 6 see: electric circuit metal layers 16-1 on flexible resin substrate 13-1); 
a second set of electrodes on the second flexible substrate (Nakamura, [0092], Fig. 6 see: electric circuit metal layers 16-2 on flexible resin substrate 13-2); and 
an array of thermoelectric elements each having a first end received by a via hole of the first flexible substrate and a second end received by a via hole of the second flexible substrate (Nakamura, [0092], Fig. 6 see: thermoelectric semiconductor elements 12 received in openings 17-1 in flexible resin substrate 13-1 at a first end and received in openings 17-2 in flexible resin substrate 13-2 at a second end), the plurality of thermoelectric elements being electrically connected by the first set of electrodes on the first flexible substrate and the second set of electrodes on the second flexible substrate (Nakamura, [0092], Fig. 6 see: thermoelectric semiconductor elements 12 electrically connected in series by electric circuit metal layers 16-1, 16-2).
Nakamura does not explicitly disclose wherein at least one of the first and second flexible substrates has an array of slot openings each extending along a cross direction substantially perpendicular to the longitudinal direction, the slot openings are through-openings extending across the first or second flexible substrate.
Kohtani discloses a thermoelectric device comprising where at least one of a first and second flexible substrates has an array of slot openings each extending along a cross direction substantially perpendicular to a longitudinal direction, the slot openings are through-openings extending across the first or second flexible substrate (Kohtani, [0060]-[0064], Figs. 1-4 see: slits 14 extending through upper flexible substrate 13 and extending in a C-D direction perpendicular to an A-B direction the upper flexible substrate 13 extending in). Kohtani teaches the array of slot openings facilitates improved bending of the substrate making it easier to attach to curved surfaces such as pipes (Kohtani, [0065], [0070]).
Kohtani and Nakamura are combinable as they are both concerned with the field of thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric device of Nakamura in view of Kohtani such that at least one of the first and second flexible substrates of Nakamura includes an array of slot openings each extending along a cross direction substantially perpendicular to the longitudinal direction, the slot openings are through-openings extending across the first or second flexible substrate as taught by Kohtani (Kohtani, [0060]-[0064], Figs. 1-4 see: slits 14 extending through upper flexible substrate 13 and extending in a C-D direction perpendicular to an A-B direction the upper flexible substrate 13 extending in) as Kohtani teaches the array of slot openings facilitates improved bending of the substrate making it easier to attach to curved surfaces such as pipes (Kohtani, [0065], [0070]).
Regarding claims 2 and 3 modified Nakamura discloses the thermoelectric device of claim 1, and Kohtani discloses wherein the array of slot openings is on the first flexible substrate or wherein the array of slot openings is on the second flexible substrate (Kohtani, [0060]-[0064], Figs. 1-4 see: slits 14 extending through upper flexible substrate 13 where upper flexible substrate 13 can be either the first or second flexible substrate). 

Regarding claim 4 modified Nakamura discloses the thermoelectric device of claim 1, wherein the via holes are through-holes extending across the first or second flexible substrate (Nakamura, [0092], Fig. 6 see: openings 17-1 and 17-2 in respective flexible resin substrate 13-1 and flexible resin substrate 13-2 are through-holes).

Regarding claim 6 modified Nakamura discloses the thermoelectric device of claim 1, and regarding the claim 6 limitation “wherein the first or second flexible substrate has a thickness from about 12.5 micrometers to about 125 micrometers”, Nakamura teaches in para [0103] that the first or second flexible substrate has a thickness preferably from 10 micrometers to 200 micrometers which entirely encompasses applicant’s claimed thickness range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 7 modified Nakamura discloses the thermoelectric device of claim 1, wherein the first or second flexible substrate includes polyimide (Nakamura, [0092], [0103] Fig. 6 see: flexible resin substrate 13-1 and flexible resin substrate 13-2 are each preferably polyimide).

Regarding claim 8 modified Nakamura discloses the thermoelectric device of claim 1, wherein the thermoelectric elements include n-type and p-type thermoelectric elements electrically connected in series (Nakamura, [0092], Fig. 6 see: thermoelectric semiconductor elements 12 are p-type and n-type thermoelectric semiconductor elements connected in series).

Regarding claim 9 modified Nakamura discloses the thermoelectric device of claim 1, but Nakamura does not explicitly disclose wherein the flexible substrate includes a plurality of pattern frames arranged along the longitudinal direction, and the first set of electrodes, the second set of electrodes, and the array of thermoelectric elements are arranged within the respective pattern frames.
Kohtani teaches a thermoelectric device comprising a plurality of pattern frames arranged along the longitudinal direction (solder resist patterns 18), and the first set of electrodes, the second set of electrodes, and the array of thermoelectric elements are arranged within the respective pattern frames (Kohtani, [0062], [0064], [0067] Figs. 1-6 and 12-18 see: patterned solder resist layers 18 arranged around thermoelectric elements 11 and Cu layers 15 on substrate 10 or 13). Kohtani teaches the pattern frames (solder resists) prevent short circuiting between thermoelectric elements or the electrodes during electrical interconnection (Kohtani, [0064], [0067]).
Kohtani and modified Nakamura are combinable as they are both concerned with the field of thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric device of Nakamura in view of Kohtani such that the first or second flexible substrate of Nakamura includes a plurality of pattern frames arranged along the longitudinal direction, and the first set of electrodes, the second set of electrodes, and the array of thermoelectric elements are arranged within the respective pattern frames (Kohtani, [0062], [0064], [0067] Figs. 1-6 and 12-18 see: patterned solder resist layers 18 arranged around thermoelectric elements 11 and Cu layers 15 on substrate 10 or 13) as Kohtani teaches the pattern frames (solder resists) prevent short circuiting between thermoelectric elements or the electrodes during electrical interconnection (Kohtani, [0064], [0067]).

Regarding claim 10 modified Nakamura discloses the thermoelectric device of claim 9, but does not explicitly disclose wherein each frame includes a plurality of first registration marks configured to align the first and second sets of electrodes on the opposite first and second sides of the substrate.
Kohtani teaches a thermoelectric device comprising a plurality of first registration marks configured to align the first and second sets of electrodes on the opposite first and second sides of the substrate (Kohtani, [0061], [0067], Figs. 1-2 and 12-18 see: jig holes 12 provided on lower and upper flexible substrates 10 and 13 for aligning the patterns of thermoelectric elements 11 and Cu layers 15 on opposite sides of said substrates).
Kohtani and modified Nakamura are combinable as they are both concerned with the field of thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric device of Nakamura in view of Kohtani such that each frame of modified Nakamura includes a plurality of first registration marks as taught by  Kohtani (Kohtani, [0061], [0067], Figs. 1-2 and 12-18 see: jig holes 12 provided on lower and upper flexible substrates 10 and 13) for the express purpose of aligning the first and second sets of electrodes on the opposite first and second sides of the substrate of modified Nakamura as taught by Kohtani (Kohtani, [0061], [0067]). 

Regarding claim 11 modified Nakamura discloses the thermoelectric device of claim 10, and Kohtani further discloses wherein the first registration marks include through-holes (Kohtani, [0061], [0067], Figs. 1-2 and 12-18 see: jig holes 12).

Regarding claim 21 modified Nakamura discloses the thermoelectric device of claim 1, and although Nakamura does not explicitly disclose further comprising a layer of thermal interface material (TIM) on the first or second flexible substrate, Kohtani discloses further disposing a layer of thermal interface material (TIM) on the first or second flexible substrate (Kohtani, [0062], [0070]-[0071] Figs. 3-4 see: thermally conductive sheet on either substrate 10 or 13) for the purpose of increasing adhesion between the thermoelectric device and a hot or cold source, and improving thermal conductivity between the thermoelectric device and a hot or cold source (Kohtani, [0062], [0070]-[0071]). As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric device of Nakamura in view of Kohtani to further add a layer of thermal interface material (TIM) on the first or second flexible substrate of Nakamura as taught by Kohtani (Kohtani, [0062], [0070]-[0071] Figs. 3-4 see: thermally conductive sheet on either substrate 10 or 13) for the purpose of increasing adhesion between the thermoelectric device and a hot or cold source, and improving thermal conductivity between the thermoelectric device and a hot or cold source (Kohtani, [0062], [0070]-[0071])..

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2008/0308140), and further in view of Kohtani et al (WO 2016/175147A1, reference made to US 2018/0130938 as equivalent English translation) as applied to claims 1-4, 6-11 and 21 as set forth above, and further in view of Shiraishi et al (US 2017/0047500) and further in view of Akamatsu et al (US 2012/0015458).

Regarding claim 12 modified Nakamura discloses the thermoelectric device of claim 9 but does not explicitly disclose wherein each frame includes a plurality of second registration marks located adjacent to edges of the respective pattern frames to align the pattern frames along the longitudinal direction.
Shiraishi discloses a thermoelectric cooler including protection members (frames) where each protection member includes a plurality of second registration marks located adjacent to edges of the respective pattern frames (Shiraishi, [0071], [0092], [0119] Figs. 1-2, 4, 6, 8A-8D and 23 see: alignment marks 116, 122 provided on protection members 110, 120 at the adjacent edges of groups 10 and aligned longitudinally).
Shiraishi and modified Nakamura are combinable as they are both concerned with the field of thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric device of Nakamura in view of Shiraishi such that  each frame of modified Nakamura further includes a plurality of second registration marks located adjacent to edges of the respective pattern frames as taught by Shiraishi (Shiraishi, [0071], [0092], [0119] Figs. 1-2, 4, 6, 8A-8D and 23 see: alignment marks 116, 122 provided on protection members 110, 120 at the adjacent edges of groups 10 and aligned longitudinally) to aide in guiding the patterning of said frames as taught by Shiraishi (Shiraishi, [0071], [0092], [0119]).
Shiraishi does not explicitly disclose where said plurality of second registration marks align the frames along the longitudinal direction.
However, Akamatsu teaches for depositing semiconductor devices on flexible circuit substrates, such registration marks are provided for aligning the devices along a longitudinal direction on a substrate (Akamatsu, [0069], Figs. 1, 4 and 13 see: circuit board 13 having flexible film substrate K with circuit patterns P having alignment marks and mounted chip components C with alignment marks which are used to adjust the alignment of the chip components C on circuit board 13). Akamatsu teaches this facilitates proper alignment of the deposited semiconductor devices on the circuit board and helps identify failed circuit patterning and preventing deposition of the semiconductor devices on the failed pattern (Akamatsu, [0067], [0069]).
Akamatsu is reasonably pertinent to solving the problem of aligning semiconductor device elements on a substrate.
It would have been obvious to one having ordinary skill in the art at the time of the invention to employ the plurality of second registration marks of modified Nakamura to align the frames of modified Nakamura along the longitudinal direction as taught by Akamatsu (Akamatsu, [0069], Figs. 1, 4 and 13 see: circuit board 13 having flexible film substrate K with circuit patterns P having alignment marks and mounted chip components C with alignment marks which are used to adjust the alignment of the chip components C on circuit board 13 in a longitudinal direction) as Akamatsu teaches employing the marks for this purpose helps facilitates proper alignment of the deposited semiconductor devices on the substrate and helps identify failed circuit patterning and preventing deposition of the semiconductor devices on the failed pattern (Akamatsu, [0067], [0069]).

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-12 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding the drawing objections made where the drawings fail to show the claim 9 limitations “where the first or second flexible substrate includes a plurality of pattern frames arranged along the longitudinal direction, and the first set of electrodes, the second set of electrodes, and the array of thermoelectric elements are arranged within the respective pattern frames” applicant argues these limitations are shown in the drawings of Figs. 2A-C and 3A-E on page 6 of the arguments filed with the response dated 19 May 2022. 
Applicant’s arguments have been fully considered but are not found persuasive. Applicants arguments do not specifically point out where the identified structures (the first or second flexible substrate includes a plurality of pattern frames arranged along the longitudinal direction, and the first set of electrodes, the second set of electrodes, and the array of thermoelectric elements are arranged within the respective pattern frames) are taught in the figures. As recited above, applicant’s originally figures illustrate a flexible substrate (Figs. 1A-1G, substrate 110; Figs. 2A-2B, web of material 2) and illustrate frames (Figs. 2A-2B, frames 202a-c, 202l, 202m, 202r) arranged along a longitudinal direction but do not illustrate “the first or second flexible substrate includes the first set of electrodes, the second set of electrodes, and the array of thermoelectric elements are arranged within the respective pattern frames”. The originally filed figures do not appear to illustrate what applicant means by this arrangement, and the relevant portion of the specification (Pages 5-7 referring to Figs. 2A-2B) does not provide further support or description of the claimed structure. This portion of the specification references the frames as photoresist pattern frames that can be a portion of photoresist pattern 132 on the first side 102 of the substrate or a portion of the photoresist pattern 134 on the second side 104 of the substrate in Fig. 1A but the photoresist patterns 132, 134 are used for patterning electrodes 120’ and holes in substrate 110 and are later removed in Fig. 1D (Specification Page 4, Lines 20-25) and are thus not in the final device.  Furthermore, the presently claimed invention of claim 1 is directed to the thermoelectric device embodiment of Figs. 3A-3E where the recited portions of the specification directed to the pattern frames are for manufacturing a different embodiment, that of Figs. 1A-1G. Claim 1 recites where the first set of electrodes is on the first flexible substrate and the second set of electrodes is on the second flexible substrate. Applicant does not illustrate an embodiment where “the first or second flexible substrate includes a plurality of pattern frames arranged along the longitudinal direction, and the first set of electrodes, the second set of electrodes, … are arranged within the respective pattern frames” given that only one set of electrodes is on either substrate as claimed in claim 1.
Applicant’s further arguments and remarks are moot in view of the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726